     Case: 1:18-cv-07666 Document #: 30 Filed: 07/11/19 Page 1 of 1 PageID #:108

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Malibu Media, LLC
                                                    Plaintiff,
v.                                                               Case No.: 1:18−cv−07666
                                                                 Honorable John Robert
                                                                 Blakey
John Doe, subscriber assigned IP address
99.82.237.236, et al.
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 11, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Motion and status
hearing held on 7/11/2019. Plaintiff's counsel failed to appear and failed to notify
Chambers of any scheduling conflicts. Plaintiff is warned that any further failure to appear
may result in this case being dismissed with prejudice for want of prosecution. Erin K.
Russell's motion to withdraw [27] is granted. Defendant Greg Andricopulos shall file a
pro se appearance form checking the box for email notification and adding a email address
on the form, if applicable. Attorney Russell shall personally serve a copy of this order on
Defendant Andricopulos. Defendant Andricopulos is ordered to appear either personally
or through new counsel at the next hearing. Hearing previously set for 7/30/2019 at 9:45
a.m. in Courtroom 1203 to stand. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
